            Case 1:21-cv-07805-LTS Document 4 Filed 09/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TEDDY MOORE,

                                 Plaintiff,
                                                                 21-CV-7805 (LTS)
                     -against-
                                                                CIVIL JUDGMENT
STATE OF NEW YORK DEPARTMENT OF
HEALTH; HEALTH FIRST,

                                 Defendants.

         Pursuant to the order issued September 21, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that under the March 8, 2013 order in

See Moore v. Bramwell, ECF 1:13-CV-0831, 7 (S.D.N.Y. Mar. 8, 2013), the complaint is

dismissed without prejudice.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     September 21, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                          Chief United States District Judge
